Exhibit 10.25
SECOND AMENDMENT OF AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS
     THIS SECOND AMENDMENT OF AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Second Amendment”) is entered into as of the 12th day of
August 13, 2009 (the “Effective Date”), by and among WEST OAHU MALL ASSOCIATES,
LLC, a Hawaii limited liability company (“Seller”); TNP AQUISITIONS, LLC, a
Delaware limited liability company (“Buyer”); and TITLE GUARANTY ESCROW
SERVICES, INC.
     WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase
and Sale and Joint Escrow Instructions dated as of July 13, 2009 (the “Purchase
Agreement”) pursuant to which Seller agreed to sell, and Buyer agreed to
purchase, certain real property located in Honolulu, Hawaii and more
particularly described in the Purchase Agreement (the “Property”); and
     WHEREAS, Seller and Buyer entered into a First Amendment of Purchase and
Sale and Joint Escrow Instructions on July 22, 2009 (“First Amendment”), thereby
amending the Purchase Agreement;
     WHEREAS, Seller and Buyer desire to amend the Purchase Agreement on the
terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the promises and mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
     1. Contingency Date. The definition of the Contingency Date as set forth in
Section 1.5 of the Purchase Agreement is deleted in its entirety and is replaced
with “August 14, 2009” such that this shall be the Contingency Date.
     2. Entire Agreement. The Purchase Agreement, as modified by the First
Amendment and this Second Amendment, constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and it
supersedes all prior discussions, understandings or agreements between the
parties.
     3. Counterparts. This Second Amendment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the date first written above.

          SELLER:  West Oahu Mall Associates, LLC,
A Hawaii limited liability company
      By:   /s/ Joseph Daneshgar         Name:   Joseph Daneshgar        
Title:         BUYER:  TNP AQUISITIONS, LLC,
a Delaware limited liability company
      By:   /s/ Steve Corea         Name:   Steve Corea           

 



--------------------------------------------------------------------------------



 



         

CONSENT OF ESCROW HOLDER
     The undersigned Escrow Holder hereby agrees to (i) accept the foregoing
Amendment, (ii) be Escrow Holder under said Purchase Agreement and Amendment and
(iii) be bound by said agreement in the performance of its duties as Escrow
Holder; provided, however, the undersigned shall have no obligations, liability
or responsibility under (i) this Consent or otherwise unless and until said
Agreement, fully signed by the parties, has been delivered to the undersigned or
(ii) any amendment to said Agreement unless and until the same shall be accepted
by the undersigned in writing.

                      DATED:                                       TITLE
GUARANTY ESCROW SERVICES, INC
(“Escrow Holder”)      
 
          By:        
 
          Its:  
 
   
 
             
 
   

 